DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the generated electrical signal" in Lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the electrical signal’.
Claim 1 recites the limitation "the level" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the signal output" in Line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one signal output’.
Claim 1 recites the limitation "the amount of light" in Lines 10-11, 13, and 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said phototransistor crystals" in Lines 12, 13, 16-17.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least two phototransistor crystals’.
Claim 1 recites the limitation "said image source" in Lines 15 and 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one image source’.
Claim 2 recites the limitation "said image source" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one image source’.
Claim 3 recites the limitation "said image source" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one image source’.

Claim 5 recites the limitation "said signal output" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one signal output’.
Claim 6 recites the limitation "the control unit" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one control unit’.
Claim 6 recites the limitation "the image source" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image source’.
Claim 7 recites ‘at least one phototransistor crystal’ and is dependent back to claim 1 which recites ‘at least two phototransistor crystals’ thus making it unclear if the recitation in claim 7 refers to that in claim 1 or not.
Claim 8 recites the limitation "the body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one body’.
The term “easy” in claim 8 is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "the phototransistor crystal" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least two phototransistor crystals’.
Claim 8 recites ‘a nerve cell’ and is dependent back to claim 1 which recites the same thus making it unclear if the recitation in claim 8 is meant to refer to that in claim 1 or not.
Claim 9 recites the limitation "said body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one body’.
Claim 9 recites ‘at least a second conductive part’ but never claims a ‘first conductive part’ thus making it unclear how there is a second if there is no first.
.
Claim 10 recites the limitation "the side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the phototransistor crystal" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least two phototransistor crystals’.
Claim 10 recites the limitation "the image source" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image source’.
Claim 11 recites the limitation "said lower cover" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one lower cover’.
Claim 12 recites ‘at least a third conductive part’ but never claims a ‘first conductive part’ or even a ‘second conductive part’ thus making it unclear how there is a third if there is no first or second.
Claim 12 recites the limitation "the voltage input common terminal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one voltage input common terminal’.
Claim 12 recites ‘different phototransistor crystals’ and is dependent back to claim 1 which recites ‘at least two phototransistor crystals’ thus making it unclear if the recitation in claim 12 refers to that in claim 1 or not.
Claim 13 recites the limitation "the image source" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image source’.
Claim 13 recites ‘phototransistor crystals’ and is dependent back to claim 1 which recites ‘at least two phototransistor crystals’ thus making it unclear if the recitation in claim 13 refers to that in claim 1 or not.
Claim 14 recites ‘phototransistor crystal’ and is dependent back to claim 1 which recites ‘at least two phototransistor crystals’ thus making it unclear if the recitation in claim 14 refers to that in claim 1 or not.

Claim 15 recites ‘a nerve cell’ and ‘at least one nerve cell’ thus making it unclear if each recitation is meant to refer to the same element or not. Thus in light of that later recitations of ‘the nerve cell’ are unclear as to what they are meant to refer back to.
Claim 15 recites the limitation "the corresponding nerve cell" in Lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the maximum and minimum value and level" in Lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the light crystal" in Lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least two light crystals’.
Claim 15 recites the limitation "the signal input" in Line 10.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one signal input’.
Claim 15 recites ‘light crystal’ after previously reciting ‘at least two light crystals’ thus making it unclear if each recitation refers to the same element or not.
Claim 15 recites the limitation "said image sensor" in Line 15.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one image sensor’.
Claim 15 recites the limitation "the image" in Lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the image sensor" in Line 16.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image sensor’.
Claim 16 recites the limitation "said light crystal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least two light crystals’.
Claim 17 recites the limitation "said light crystal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least two light crystals’.

Claim 19 recites the limitation "said signal input" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one signal input’.
Claim 20 recites the limitation "the control unit" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one control unit’.
Claim 20 recites the limitation "the image sensor" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image sensor’.
Claim 21 recites ‘at least one light crystal’ and is dependent back to claim 15 which recites ‘at least two light crystals’ thus making it unclear if the recitation in claim 21 refers to that in claim 15 or not.
Claim 22 recites the limitation "the body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one body’.
The term “easy” in claim 22 is a relative term which renders the claim indefinite. The term “easy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 22 recites the limitation "the light crystal" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least two light crystals’.
Claim 22 recites ‘a nerve cell’ and is dependent back to claim 15 which recites the same thus making it unclear if the recitation in claim 22 is meant to refer to that in claim 15 or not.
Claim 23 recites the limitation "said body" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one body’.
Claim 23 recites ‘at least a second conductive part’ but never claims a ‘first conductive part’ thus making it unclear how there is a second if there is no first.
. 
Claim 24 recites the limitation "the side" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the light crystal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least two light crystals’.
Claim 24 recites the limitation "the image sensor" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image sensor’.
Claim 25 recites the limitation "said lower cover" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said at least one lower cover’.
Claim 26 recites ‘at least a third conductive part’ but never claims a ‘first conductive part’ or even a ‘second conductive part’ thus making it unclear how there is a third if there is no first or second.
Claim 26 recites the limitation "the voltage input common terminal" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one voltage input common terminal’.
Claim 26 recites ‘different light crystals’ and is dependent back to claim 15 which recites ‘at least two light crystals’ thus making it unclear if the recitation in claim 26 refers to that in claim 15 or not.
Claim 27 recites the limitation "the image sensor" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least one image sensor’.
Claim 27 recites ‘light crystals’ and is dependent back to claim 15 which recites ‘at least two light crystals’ thus making it unclear if the recitation in claim 27 refers to that in claim 15 or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892).
Regarding claim 1, Jacobsen teaches a data transmission system for transmitting an electrical data to a nerve cell (N) (Paragraphs 0002-0003), characterized by comprising; 
- at least two phototransistor crystals (T), each of which is stimulated by light (1) to form an electrical signal (Paragraph 0034; ‘phototransistor’ as being types of interface element of which there are multiple per Paragraph 0040 ‘interface elements 20’), and comprising 
at least one signal output (1), at which an electrical signal is generated and which is coupled to the nerve cell (N) to which the generated electrical signal is to be transmitted (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output), 
at least one voltage input common terminal (3) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal), and 

Jacobsen is silent on the image source and the control unit.
Tathireddy teaches - at least one image source (4) for sending the light (1) to said phototransistor crystals (T) and for controlling the amount of light (1) transmitted to each phototransistor crystal (T) independently of each other (multiple light sources 615a and 615b; Paragraphs 0039-0043); and 
- at least one control unit which is connected to said image source (4) and controls the amount of light (1) transmitted from the image source (4) to each of the phototransistor crystals (T) (multiple light sources 615a and 615b; Paragraphs 0039-0043).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Regarding claim 2, Jacobsen is silent on the image source. Tathireddy teaches characterized in that the image source (4) has a structure that emits visible light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because 
Regarding claim 3, Jacobsen is silent on the image source. Tathireddy teaches characterized in that the image source (4) has a structure that emits infrared light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because Tathireddy teaches the specific wavelength used as being a design choice (Paragraph 0034 of Tathireddy).
Regarding claim 5, Jacobsen in view of Parallax teaches characterized in that said signal output (1) comprises at least one first conductive part (1a) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 6, Jacobsen is silent on the image source and the control unit. Tathireddy teaches characterized by comprising at least one data input (21) connecting the control unit and the image source (4) to each other (Paragraph 0042; ‘The array of light sources can be integrated and controlled by an ASIC.’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Regarding claim 7, Jacobsen teaches characterized by comprising at least one body (6) in which at least one phototransistor crystal (T) is positioned (Paragraph 0033; Figure 13).
claim 9, Jacobsen in view of Parallax teaches characterized in that said body (6) comprises at least a second conductive part (8) connected with threshold light intensity control input (2) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an control input (through the use of a resistor)). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 12, Jacobsen in view of Parallax teaches characterized by comprising at least a third conductive part (9) to which the voltage input common terminal (3) of different phototransistor crystals (T) is connected (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 13, Jacobsen is silent on the image source and optical element. Tathireddy teaches characterized by comprising at least one optical element (5) disposed between the image source (4) and phototransistor crystals (T) (Paragraph 0026; waveguide for example). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Regarding claim 14, Jacobsen is silent on the image source. Tathireddy teaches characterized in that each phototransistor crystal (T) is matched with more than one pixels of the image source (4) (Paragraphs 0041-0041; each light source provides multiple pixels; Examiner notes this is in combination with Jacobsen which teaches the phototransistors). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892) as applied to claim 1 above and in further view of Fiset et al. (US 2010/0121420).
Regarding claim 4, Jacobsen is silent on the image source. Fiset teaches characterized in that the image source (4) has a structure that emits ultraviolet light (1) (Paragraphs 0027-0028). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen in view of Tathireddy with Fiset because UV light provides some beneficial and therapeutic qualities (Paragraph 0027 of Fiset).
Claims 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of Tathireddy et al. (US 2013/0046148) and Parallax (Reference U on PTO-892) as applied to claim 7 above and in further view of Webb et al. (US 2007/0060984).
Regarding claim 8, Jacobsen is silent on the body having an upper cover. Webb teaches characterized in that the body (6) comprises at least one upper cover (7) for an easy connection of the phototransistor crystal (T) to a nerve cell (N) (Figure 1A; Paragraph 0095; the sheath having an upper side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 10, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that said body (6) comprises at least one lower cover (10) located on the side of the phototransistor crystal (T) that faces the image source (4) (Figure 1A; Paragraph 0095; the sheath having a lower side). It would have been obvious to one of ordinary skill in the art to 
Regarding claim 11, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that said lower cover (10) has a transparent structure (Paragraph 0095; the sheath being transparent with a clear window and having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Claims 15, 19-21, 23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892).
Regarding claim 15, Jacobsen teaches a data receiving system for receiving an electrical data from a nerve cell (N) (Paragraphs 0002-0003 and 0034), characterized by comprising; 
- at least two light crystals (P), each of which is connected to at least one nerve cell (N) and emits light (1) by means of an electric signal received from the corresponding nerve cell (N) (Paragraph 0034; ‘phototransistor’ as being types of interface element of which there are multiple per Paragraph 0040 ‘interface elements 20’; these phototransistors considered to be light crystals), and comprising 
at least one signal input (11) to which said target nerve cell (N) is connected and which receives the electrical signal received from the nerve cell (N) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output), 
at least one threshold signal voltage control input (12) for controlling the maximum and minimum value and level of the light (1} generated in the light crystal (P) according to the electrical signal received from the signal input (11) (Jacobsen does not teach the exact 
at least one voltage input common terminal (13) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal), 
Jacobsen is silent on the image sensor and control unit.
McGinnis teaches - at least one image sensor (14) for detecting the light (1) emitted by each light crystal (P) independently of each other (Paragraph 0108); and 
- at least one control unit to which said image sensor (14) is connected and to which the image generated by the image sensor (14) is transmitted (Paragraph 0108).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with McGinnis because it would provide a system that is useful during a wide variety of clinical, and particularly intraoperative, procedures (Paragraph 0010 of McGinnis).
Regarding claim 19, Jacobsen in view of Parallax teaches characterized in that said signal input (11) comprises at least one first conductive part (11a) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an output). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 20, Jacobsen is silent on the data output. McGinnis teaches characterized by comprising at least one data output (22) connecting the control unit and the image sensor (14) to each other (Paragraph 0108). It would have been obvious to one of 
Regarding claim 21, Jacobsen teaches characterized by comprising at least one body (16) in which at least one light crystal (P) is positioned (Paragraph 0033; Figure 13)
Regarding claim 23, Jacobsen in view of Parallax teaches characterized in that said body (16) comprises at least a second conductive part (18) connected with threshold light signal voltage control input (12) (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes an control input (through the use of a resistor)). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Regarding claim 26, Jacobsen in view of Parallax teaches characterized by comprising at least a third conductive part (19) to which the voltage input common terminal (13) of different light crystals (P) is connected (Jacobsen does not teach the exact structures of a phototransistor, the Parallax reference is provided as an example of the known structure of a Phototransistor which includes a common terminal). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Parallax because Parallax teaches the structural elements of a phototransistor as being known in the art (See disclosure of Parallax).
Claims 16-17 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 15 above and in further view of Tathireddy et al. (US 2013/0046148).
Regarding claim 16, Jacobsen is silent on the emitting of visible light. Tathireddy teaches characterized in that said light crystal (P) has a structure that emits visible light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. 
Regarding claim 17, Jacobsen is silent on the emitting of infrared light. Tathireddy teaches characterized in that said light crystal (P) has a structure that emits infrared light (1) (Paragraph 0034; ‘Specific choice of material can depend on the wavelength of light used, e.g. near-infrared, mid-infrared, visible, etc’). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy) and because Tathireddy teaches the specific wavelength used as being a design choice (Paragraph 0034 of Tathireddy).
Regarding claim 27, Jacobsen in view of McGinnis is silent on the optical element Tathireddy teaches characterized by comprising at least one optical element (15) disposed between the image sensor (14) and light crystals (P) (Paragraph 0026; waveguide for example; this would in combination with Jacobsen in view of McGinnis which teach the image sensor and light crystals). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen in view of McGinnis with Tathireddy because it would enable selective activation of neurons and reduces damage to nerve tissue (Paragraph 0004 of Tathireddy).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 15 above and in further view of Fiset et al. (US 2010/0121420).
Regarding claim 18, Jacobsen is silent on the emitting of ultraviolet light. Fiset teaches characterized in that said light crystal (P) has a structure that emits ultraviolet light (1) .
Claims 22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 2007/0167815) in view of McGinnis (US 2006/0276702) and Parallax (Reference U on PTO-892) as applied to claim 21 above and in further view of Webb et al. (US 2007/0060984).
Regarding claim 22, Jacobsen is silent on the body having an upper cover. Webb teaches characterized in that said body (16) comprises at least one upper cover (17) for an easy connection of the light crystal (P) to a nerve cell (N) (Figure 1A; Paragraph 0095; the sheath having an upper side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 24, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that the body (16) comprises at least one lower cover (20) located on the side of the light crystal (P) that faces the image sensor (14) (Figure 1A; Paragraph 0095; the sheath having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).
Regarding claim 25, Jacobsen is silent on the body having a lower cover. Webb teaches characterized in that said lower cover (20) has a transparent structure (Paragraph 0095; the sheath being transparent with a clear window and having a lower side). It would have been obvious to one of ordinary skill in the art to have modified Jacobsen with Webb because it would allows the ability to more precisely stimulate a single nerve or a very small area of a brain (Paragraph 0010 of Webb).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791